DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. PGPub 2020/0020564).
Regarding claim 6, Liu teaches a placing pedestal comprising: an electrostatic chuck that holds a substrate (Fig. 2, 220, [0023]), a lift pin that passes through the electrostatic chuck, and that lifts the substrate held on the electrostatic chuck from the electrostatic chuck (250, [0025]); a driving unit that moves the lift pin up and down ([0020], [0025], [0032], control unit) and a first sensor that measures a load imposed on the lift pin when the substrate is lifted from the electrostatic chuck ([0024]-[0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PGPub 2020/0020564) in view of Kim (U.S. PGPub 2006/0087793).
Regarding claim 1, Liu teaches a processing method comprising: a) measuring a load imposed on a lift pin when the lift pin lifts a processed substrate from an electrostatic chuck holding the substrate (Fig. 1, 170, [0036], [0021]); b) calculating a difference of the load based on the measured load and an initial load imposed on the lift pin when the lift pin lifts the substrate without any residual adsorption force between the electrostatic chuck and the substrate (initial load, 120, [0031]; calculating difference, 170, [0036]); and exposing a surface of the electrostatic chuck to a first gas when the difference of the load is greater than a preset first threshold (180, 160, [0037]).
Liu does not explicitly teach wherein step c) comprises exposing the surface of the electrostatic chuck to a first plasma. 
Kim teaches wherein exposing the surface of an electrostatic chuck to a gas to remove residual electrostatic charges comprises providing a dechucking plasma ([0043]-[0045]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim with Liu such that step c) comprises exposing the surface of the electrostatic chuck to a first plasma for the purpose of removing residual electrostatic charge (Liu, [0037]; Kim, [0045]). 
Regarding claim 2, Liu teaches wherein the first threshold is a value smaller than a difference between the initial load and a load imposed on the lift pin at which the substrate jumps when the lift pin lifts the substrate ([0019]-[0020]; method prevents premature dechucking and wafer damage; see Spec at [0005]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liu and Kim for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Liu and Kim teaches wherein the first plasma is plasma generated by turning nitrogen-containing gas into plasma (Kim, [0043]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liu and Kim for the reasons set forth in the rejection of claim 1.
Regarding claim 8, Liu teaches a plasma processing apparatus comprising: a processing container (Fig. 2, 200); an electrostatic chuck provided inside the processing chamber and that holds a substrate (Fig. 2, 220, [0023]), a lift pin that passes through the electrostatic chuck, and that lifts the substrate held on the electrostatic chuck from the electrostatic chuck (250, [0025]); a driving unit that moves the lift pin up and down ([0020], [0025], [0032], control unit) and a first sensor that measures a load imposed on the lift pin when the substrate is lifted from the electrostatic chuck ([0024]-[0029]); wherein the device is configured to perform steps comprising: a) measuring a load imposed on a lift pin when the lift pin lifts a processed substrate from an electrostatic chuck holding the substrate (Fig. 1, 170, [0036], [0021]); b) calculating a difference of the load based on the measured load and an initial load imposed on the lift pin when the lift pin lifts the substrate without any residual adsorption force between the electrostatic chuck and the substrate (initial load, 120, [0031]; calculating difference, 170, [0036]); and exposing a surface of the electrostatic chuck to a first gas when the difference of the load is greater than a preset first threshold (180, 160, [0037]).
Liu does not explicitly teach a control device which executes the steps, and wherein step c) comprises exposing the surface of the electrostatic chuck to a first plasma. 
Examiner takes official notice that modern day semiconductor processing is an automated process done with the aid of computers encoded with programs carrying out various instructions as programmed by users.
Kim teaches wherein exposing the surface of an electrostatic chuck to a gas to remove residual electrostatic charges comprises providing a dechucking plasma ([0043]-[0045]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim with Liu such that the apparatus comprises a control device which executes the steps and wherein step c) comprises exposing the surface of the electrostatic chuck to a first plasma for the purpose of automating the method of Liu and removing residual electrostatic charge (Liu, [0037]; Kim, [0045]). 
Regarding claim 9, Liu teaches a plasma processing apparatus configured to perform a processing method comprising: a) measuring a load imposed on a lift pin when the lift pin lifts a processed substrate from an electrostatic chuck holding the substrate (Fig. 1, 170, [0036], [0021]); b) calculating a difference of the load based on the measured load and an initial load imposed on the lift pin when the lift pin lifts the substrate without any residual adsorption force between the electrostatic chuck and the substrate (initial load, 120, [0031]; calculating difference, 170, [0036]); and exposing a surface of the electrostatic chuck to a first gas when the difference of the load is greater than a preset first threshold (180, 160, [0037]).
Liu does not explicitly teach a non-transitory computer readable recording medium that stores a program for causing the plasma processing apparatus to execute the method, and wherein step c) comprises exposing the surface of the electrostatic chuck to a first plasma. 
Kim teaches wherein exposing the surface of an electrostatic chuck to a gas to remove residual electrostatic charges comprises providing a dechucking plasma ([0043]-[0045]). 
Examiner takes official notice that modern day semiconductor processing is an automated process done with the aid of computers encoded with programs carrying out various instructions as programmed by users.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim with Liu such that a non-transitory computer readable recording medium stores the program for causing the plasma processing apparatus to perform the method and wherein step c) comprises exposing the surface of the electrostatic chuck to a first plasma for the purpose of automating the method of Liu and removing residual electrostatic charge (Liu, [0037]; Kim, [0045]). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PGPub 2020/0020564) in view of Kim (U.S. PGPub 2006/0087793) and further in view of Valcore (U.S. PGPub 2011/0058302) and Wu (U.S. PGPub 2018/0330973).
Regarding claim 4, the combination of Liu and Kim does not explicitly teach wherein the method comprises d) measuring an electric charge in the substrate using a sensor provided to a tip of the lift pin, the tip being on a side that is brought into contact with the substrate, when the lift pin lifts the processed substrate from the electrostatic chuck; e) calculating a difference of the electric charge based on the measured electric charge and an initial electric charge measured with the sensor while the substrate is not charged; and f) exposing the surface of the electrostatic chuck to second plasma when the difference of the electric charge is equal to or greater than a preset second threshold.
Valcore teaches wherein both mechanical and electrical parameters of an electrostatic chuck are measured and compared to a threshold value before taking corrective action during dechucking ([0058]-[0061])
Wu teaches measuring an electric charge in a substrate on an electrostatic chuck using a sensor provided to the tip of a lift pin brought into contact with the substrate (Fig. 1, [0013]-[0014]; conductive pin 101 functions as sensor) and wherein the surface of the chuck is exposed to a plasma according to the value of the measured electric charge ([0023]).
Liu teaches wherein the residual force on the substrate is compared to an initial force measurement while the substrate is not charged ([0031], [0035]-[0037]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Valcore and Wu with Liu and Kim such that the method comprises d) measuring an electric charge in the substrate using a sensor provided to a tip of the lift pin, the tip being on a side that is brought into contact with the substrate, when the lift pin lifts the processed substrate from the electrostatic chuck; e) calculating a difference of the electric charge based on the measured electric charge and an initial electric charge measured with the sensor while the substrate is not charged; and f) exposing the surface of the electrostatic chuck to second plasma when the difference of the electric charge is equal to or greater than a preset second threshold for the purpose of optimizing the dechucking by performing both mechanical and electrical analysis (Valcore, [0066]), where the electrical analysis comprises monitoring electric charge (Wu, [0024]) and the dechucking is performed without damaging the wafer (Wu, [0024]; Valcore, [0015]; Liu, [0037]). 
Regarding claim 5, the combination of Liu, Kim, Valfore, and Wu teaches wherein the second plasma is plasma generated by turning oxygen- or argon-containing gas into plasma (Kim, [0043]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liu, Kim, Valfore, and Wu for the reasons set forth in the rejection of claims 1 and 4.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. PGPub 2020/0020564) in view of Kim (U.S. PGPub 2006/0087793) and further in view of Valcore (U.S. PGPub 2011/0058302) and Wu (U.S. PGPub 2018/0330973).
Regarding claim 7, the combination of Liu and Kim does not explicitly teach wherein a second sensor that measures an electric charge of the substrate is provided to a tip of the lift pin, the tip being on a side that is brought into contact with the substrate.
Valcore teaches wherein both mechanical and electrical parameters of an electrostatic chuck are measured and compared to a threshold value before taking corrective action during dechucking ([0058]-[0061])
Wu teaches measuring an electric charge in a substrate on an electrostatic chuck using a sensor provided to the tip of a lift pin brought into contact with the substrate (Fig. 1, [0013]-[0014]; conductive pin 101 functions as sensor) and wherein the surface of the chuck is exposed to a plasma according to the value of the measured electric charge ([0023]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Valcore and Wu with Liu such that wherein a second sensor that measures an electric charge of the substrate is provided to a tip of the lift pin, the tip being on a side that is brought into contact with the substrate for the purpose of optimizing dechucking by performing both mechanical and electrical analysis (Valcore, [0066]), where the electrical analysis comprises monitoring electric charge (Wu, [0024]) and the dechucking is performed without damaging the wafer (Wu, [0024]; Valcore, [0015]; Liu, [0037]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812